         Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 1 of 74




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

MASON CAPITAL MASTER FUND,              )
L.P.,                                   )
                                        )
            Plaintiff,                  )    Civ. Action No.
                                        )
    v.                                  )
                                        )    COMPLAINT AND
                                        )    JURY DEMAND
WALGREENS BOOTS ALLIANCE,               )
INC., STEFANO PESSINA, and              )
GEORGE R. FAIRWEATHER,                  )    JURY TRIAL DEMANDED
                                        )
            Defendants.                 )
            Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 2 of 74




                                          TABLE OF CONTENTS

                                                                                                                       PAGE

NATURE OF THE ACTION ....................................................................................2

JURISDICTION AND VENUE ................................................................................7

PARTIES....................................................................................................................7

    I.     Plaintiff ..........................................................................................................7

    II.    Defendants.....................................................................................................8

    III. Rite Aid .........................................................................................................8

FACTUAL ALLEGATIONS ....................................................................................9

    I.     The Merger ....................................................................................................9

    II.    Rite Aid’s and Walgreens’ Initial Attempts to Address the FTC’s
           Concerns and Obtain Regulatory Approval ................................................12

    III. Defendants Mislead the Market about the Progress and Likely
         Outcome of the FTC’s Review of the Merger ............................................21

    IV. The Closing of the Merger Is Pushed Back, but Defendants
        Continue Misrepresenting the Progress and Likely Outcome of the
        FTC’s Review of the Merger ......................................................................33

DEFENDANTS’ FALSE AND MISLEADING STATEMENTS ..........................40

ADDITIONAL ALLEGATIONS OF SCIENTER .................................................52

PLAINTIFF’S ACTUAL RELIANCE ....................................................................58

PRESUMPTION OF RELIANCE ...........................................................................59

LOSS CAUSATION ................................................................................................61

NO SAFE HARBOR ...............................................................................................64

FIRST CAUSE OF ACTION ..................................................................................65

                                                            -i-
           Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 3 of 74




                                                                                                           PAGE

SECOND CAUSE OF ACTION .............................................................................68

PRAYER FOR RELIEF ..........................................................................................70

JURY DEMAND .....................................................................................................70




                                                      - ii -
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 4 of 74




      Plaintiff Mason Capital Master Fund, L.P. (“Plaintiff”) is an investment fund

that purchased the common stock of Rite Aid Corporation (“Rite Aid”). Plaintiff,

through its undersigned attorneys, by way of this Complaint and Jury Demand,

brings this action against Defendant Walgreens Boots Alliance, Inc. (“Walgreens”)

and certain of its executive officers, Stefano Pessina (“Pessina”) and George R.

Fairweather (“Fairweather” and, together with            Walgreens and Pessina,

“Defendants”), and allege the following upon personal information as to itself and

its own acts, and upon information and belief as to other matters.

      Plaintiff’s information and belief is based on, inter alia, an investigation by

its attorneys, which includes, among other things, a review and analysis of: Rite

Aid’s and Walgreens’ public filings with the United States Securities and Exchange

Commission (“SEC”); Rite Aid’s and Walgreens’ press releases and public

statements; Walgreens’ earnings call transcripts and transcripts of presentations,

media, and analyst reports concerning Rite Aid and Walgreens; documents publicly

filed in Hering v. Rite Aid Corporation, No. 1:15-cv-2440 (M.D. Pa.) and Chabot v.

Walgreens Boots Alliance, Inc., No. 1:18-cv-2118 (M.D. Pa.) (collectively, the

“Class Action”); and other publicly available documents concerning Rite Aid and

Walgreens.

      Many of the facts supporting the allegations contained herein are known only

to Defendants or are exclusively within their custody and/or control. Plaintiff



                                         -1-
           Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 5 of 74




believes that further substantial evidentiary support will exist for the allegations in

this Complaint after a reasonable opportunity for discovery.

                           NATURE OF THE ACTION
      1.      This is an action to recover significant investment losses suffered as a

result of numerous false and misleading statements made by Walgreens and its

senior executives concerning Walgreens’ unsuccessful attempt to acquire Rite Aid.

      2.      On October 27, 2015, Walgreens announced that it had successfully

negotiated a deal to acquire Rite Aid for $9 per share, which amounted to a total

price of approximately $17.2 billion. The merger was originally scheduled to close

during the second half of 2016.

      3.      Because the merger involved two of the three largest retail drug stores

in the United States and would have left only two companies in control of more than

75% of the market share, it was subject to and conditioned upon receiving the

approval of the Federal Trade Commission (“FTC”) and the Antitrust Division of

the United States Department of Justice (“DOJ”). After the merger agreement was

inked, both Rite Aid and Walgreens publicly expressed confidence that they would

be able to obtain antitrust approval for the merger.

      4.      As parties to the merger, Rite Aid and Walgreens had access to

nonpublic information about the progress of the FTC’s approval process. Indeed,

the two companies worked closely with the FTC throughout its twenty-month



                                          -2-
           Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 6 of 74




review, providing the FTC with extensive information, documentary material, and

supporting data.

      5.      Beginning around April 2016, the FTC identified certain geographic

areas where the merger would create antitrust issues. In response, Rite Aid and

Walgreens attempted to alleviate the FTC’s antitrust concerns by preparing a plan to

divest certain stores in those areas. This was easier said than done. Internally,

Walgreens struggled to find a purchaser for the stores that needed to be divested, and

it failed to obtain FTC approval of a divestiture plan. Publicly, however, Defendants

assured investors that the merger was “progressing as planned.”

      6.      As 2016 drew to a close with no apparent closing of the merger in sight,

journalists began to question whether the merger would be completed on time, if at

all. On October 18, 2016, for example, the New York Post reported that Walgreens

and Rite Aid were having trouble divesting the stores they needed to divest in order

to obtain regulatory approval. The next day, October 19, 2016, Business Insider

published an article with the headline: “The $17 billion Walgreens-Rite Aid deal

looks like it’s in trouble.” The article stated that “[t]raders have lost faith in

Walgreens’ giant deal to buy Rite Aid,” and noted that, according to Bloomberg, the

FTC was likely to find the proposed divestiture plan to be insufficient.

      7.      Rather than provide honest assessments of the status of the FTC review

and the likelihood of receiving regulatory approval, Walgreens’ most senior



                                          -3-
           Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 7 of 74




executives misled the investing public. Although Defendants knew that the parties

still needed to make “substantial progress” with potential purchasers of stores before

they could even determine the “best path forward” with the FTC, they publicly

expressed a high level of confidence about the merger obtaining timely regulatory

approval.

      8.      Perhaps even more egregiously, Defendants denied the truth of the

negative press reports even though Defendants had inside knowledge of the FTC’s

review that actually supported those reports. Defendants tried to discredit the

articles not only by claiming that they were inaccurate, but also by belittling the

status of the reporters who penned the articles. For example, on November 8, 2016,

Walgreens’ Executive Vice Chairman and Chief Executive Officer (“CEO”),

Defendant Pessina, presented at the Credit Suisse Healthcare Conference and cast

the following aspersions on the journalists who reported negatively about

Walgreens’ efforts to obtain regulatory approval for the merger:

              [E]verybody we have seen today and in the last days is
              asking about Rite Aid and about we have a different
              opinion than certain journalists who are writing things
              we don’t recognize or people we -- or about people we
              have never heard of. So just to reassure you, if we say
              that we are confident, it is because what we know makes
              us very confident.1



1
  Unless otherwise indicated, bold and italic emphasis used in quotations throughout
this Complaint has been added and did not appear in the original quotation.

                                         -4-
           Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 8 of 74




      9.      On December 20, 2016, Walgreens and Rite Aid announced that they

had entered into an agreement to sell 864 Rite Aid stores to Fred’s, Inc. (“Fred’s”)

for $950 million. Significantly, however, the companies did not have assurances

from the FTC that this divestiture would resolve the antitrust concerns that the FTC

privately had identified to Walgreens and Rite Aid.

      10.     On January 30, 2017, Walgreens and Rite Aid announced that they were

entering into an amended merger agreement that reduced the merger price, required

the divestiture of more stores than was previously disclosed, and postponed the

closing date of the merger by six months, purportedly “to allow the parties additional

time to obtain regulatory approval.” Specifically, under the amended agreement, the

merger consideration was reduced from $9 per share to between $6.50 and $7 per

share, the parties were required to divest up to 1,200 Rite Aid stores, and the closing

date was pushed back from January 27, 2017, to July 31, 2017.

      11.     However, even after announcing this significant amendment to the

original terms of the merger, Defendants still did not come clean about the progress

or likely outcome of the FTC’s review. Instead, they doubled down on their prior

misrepresentations. Defendants continued telling investors that, based on their

inside knowledge, they were confident that the merger would receive regulatory

approval.




                                          -5-
         Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 9 of 74




      12.    Those representations turned out to be false, and on June 29, 2017, the

companies announced that they were terminating the merger because they were

unable to obtain regulatory approval from the FTC. The divestiture agreement with

Fred’s was also terminated.

      13.    Defendants’ securities fraud caused tremendous damage to investors.

As information about the progress and likely outcome of the FTC’s review of the

merger slowly leaked into the market, the price of Rite Aid common stock

plummeted nearly 33%, from $3.53 per share to $2.36 per share.

      14.    Plaintiff is an investment fund that purchased a significant amount of

Rite Aid common stock during the time when Defendants, unbeknownst to the

investing public, were making materially false and misleading statements

concerning the progress and likely outcome of the FTC’s review of the merger. As

a series of partial but inadequate disclosures about the progress and likely outcome

of the FTC’s review of the merger were released to the market and the previously

concealed risks about the merger partially materialized, investors suffered

significant losses.

      15.    Plaintiff therefore brings this action under the federal securities laws to

recover the investment losses suffered as a result of Defendants’ materially false and

misleading misstatements.




                                          -6-
         Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 10 of 74




                          JURISDICTION AND VENUE
       16.    The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78j(b) and 78t(a), Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.

       17.    This Court has jurisdiction over the subject matter of this action

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331.

       18.    Venue is proper in this District pursuant to Section 27 of the Exchange

Act and 28 U.S.C. § 1391. Many of the acts giving rise to the violations complained

of herein, including the dissemination of false and misleading information, occurred

in this District.

       19.    In connection with the acts, transactions, and conduct alleged herein,

Defendants, directly or indirectly, used the means and instrumentalities of interstate

commerce, including, but not limited to, the United States mails, interstate telephone

communications, and the facilities of a national securities exchange and market.

                                     PARTIES
I.     Plaintiff

       20.    Plaintiff Mason Capital Master Fund, L.P. is a Cayman Islands

exempted limited partnership whose investment adviser has its main office in New

York, New York. The dates on which Plaintiff purchased Rite Aid common stock

during the relevant period are attached hereto as Exhibit A.




                                         -7-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 11 of 74




       21.    At all relevant times, Mason Capital Management, LLC (“Mason”)

provided investment advisory services to Plaintiff in connection with its purchase of

Rite Aid common stock.

II.    Defendants

       22.    Defendant Walgreens is a Delaware corporation with its principal place

of business located at 108 Wilmot Road, Deerfield, Illinois 60015. Walgreens’

common stock is publicly traded in the United States on the NASDAQ Stock Market

under the ticker symbol “WBA.” Walgreens is the largest retail pharmacy, health,

and daily living destination in the United States and Europe, and is a global leader

in retail and wholesale pharmacy. Walgreens services millions of customers each

day at its retail locations, on its digital platforms, and through its portfolio of brands,

including Duane Reade, Boots and Alliance Healthcare, No7, and Soap & Glory.

       23.    Defendant Pessina is Walgreens’ Executive Vice Chairman and CEO

and served in those roles throughout the relevant period.

       24.    Defendant Fairweather was Walgreens’ Executive Vice President and

Global Chief Financial Officer (“CFO”) during the relevant period. Fairweather was

replaced as Global CFO on June 1, 2018.

III.   Rite Aid

       25.    Rite Aid is a Delaware corporation with its principal place of business

located at 30 Hunter Lane, Camp Hill, Pennsylvania 17011. Rite Aid’s common



                                           -8-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 12 of 74




stock is publicly traded in the United States on the New York Stock Exchange under

the ticker symbol “RAD.” Rite Aid provides an array of health care services and

retail products to over a million Americans each day through its 2,400 retail

pharmacy locations. Rite Aid also provides pharmacy benefits and services to over

four million members worldwide.

                           FACTUAL ALLEGATIONS
I.    The Merger

      26.    On October 27, 2015, Rite Aid and Walgreens issued a joint press

release announcing that they had “entered into a definitive agreement under which

[Walgreens] will acquire all outstanding shares of Rite Aid . . . for $9.00 per share

in cash, for a total enterprise value of approximately $17.2 billion, including

acquired net debt” (the “Merger”). Rite Aid and Walgreens touted the Merger as

creating “a further opportunity to deliver a high-quality retail pharmacy choice for

U.S. consumers in an evolving and increasingly personalized healthcare

environment” and stated that the transaction was “expected to close in the second

half of calendar 2016.”

      27.    Prior to the Merger, Rite Aid, Walgreens, and CVS Health Corporation

(“CVS”) were the three largest retail drug store chains in the United States. Rite Aid

operated approximately 4,570 stores across 31 states and the District of Columbia,

while Walgreens operated approximately 8,183 stores across all 50 states, the



                                         -9-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 13 of 74




District of Columbia, Puerto Rico, and the United States Virgin Islands. Rite Aid

and Walgreens each operated hundreds of stores in California, New York, and Ohio.

      28.   Once combined, Rite Aid and Walgreens would dwarf CVS – both in

terms of revenue and number of stores – and leave only two companies in control of

more than 75% of the United States market share.

      29.   Unsurprisingly, the market was immediately focused on the issue of

whether the Merger would obtain regulatory approval.          In an article titled

“Walgreens, Rite Aid Unite to Create Drugstore Giant,” the Wall Street Journal

predicted that “[t]he deal, which would unite two of the country’s three biggest

drugstore owners, would be likely to draw scrutiny from antitrust regulators, who

could demand divestitures in exchange for their approval.”

      30.   Two days later, on October 29, 2015, Rite Aid released a script and set

of frequently asked questions and talking points to provide its employees with

information regarding the Merger. The script stated, among other things, that

“[b]oth Rite Aid and [Walgreens] have had extensive consultation with anti-trust

counsel, and based upon the complementary nature of the market profiles of both

companies, and the amount of pharmacy counters in the U.S., we do not believe the

combination should cause regulatory concern. Nonetheless, under the terms of the

merger agreement, [Walgreens] can divest some stores if needed to obtain FTC

approval.” The set of frequently asked questions and talking points contained



                                       -10-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 14 of 74




similar statements regarding the low level of regulatory risk posed by the Merger

and the possibility that Walgreens would divest some stores if necessary to obtain

approval from the FTC.

      31.    That same day, Rite Aid filed the Agreement and Plan of Merger dated

as of October 27, 2015 (the “Merger Agreement”) with the SEC. The Merger

Agreement provided that if the Merger was not consummated by October 27, 2016,

(the “End Date”), subject to extension until January 27, 2017, both Rite Aid and

Walgreens had a mutual termination right. The Merger Agreement also revealed

that Walgreens had agreed to divest up to 1,000 stores if necessary to obtain

regulatory approval.

      32.    However, over the next few weeks, Defendants downplayed the figure

in the Merger Agreement and told investors that Walgreens would likely need to

divest less than 500 stores to obtain regulatory approval. For example, at the Credit

Suisse Healthcare Conference on November 10, 2015, Walgreens’ Co-Chief

Operating Officer, Alexander Gourlay (“Gourlay”), told investors that “we’ve said

publicly . . . 1,000 stores may have to be divested . . . we believe that it’s probably

about ½ [half] that number.” Defendant Fairweather made a similar statement at the

Morgan Stanley Global Consumer and Retail Conference on November 17, 2015.

Defendant Fairweather told investors that “[w]e’re anticipating the store divestitures




                                         -11-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 15 of 74




will be less than 500, although [the Merger Agreement] provides for up to 1,000, but

we don’t anticipate that will be the case.”

II.   Rite Aid’s and Walgreens’ Initial Attempts to Address the FTC’s
      Concerns and Obtain Regulatory Approval

      33.    On November 10, 2015, Rite Aid and Walgreens each filed a

“Notification and Report Form for Certain Mergers and Acquisitions” with the FTC

and DOJ, as required by the Hart-Scott-Rodino Antitrust Improvements Act of 1976

(the “HSR Act”).

      34.    The primary purpose of the HSR Act is to provide antitrust enforcement

agencies with the opportunity to review mergers and acquisitions – and their

potential anticompetitive effect – before such mergers and acquisitions are

consummated. To do so, the HSR Act requires companies to submit a Notification

and Report Form for Certain Mergers and Acquisitions and then wait a specified

period of time, generally thirty days, before consummating the merger or acquisition.

If, during the waiting period, the DOJ or FTC determines that further inquiry is

necessary, the agencies may make a second request for additional information or

documentary material from the companies.

      35.    If the DOJ or FTC determines that the merger or acquisition is likely to

create an anticompetitive effect, they will discuss with the parties acceptable

remedies to maintain or restore competition in the markets affected by the merger or

acquisition. The most common and accepted remedy is the divestiture of an


                                         -12-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 16 of 74




autonomous, on-going business unit that comprises at least one party’s entire

business in the relevant market. A divestiture is designed to immediately eliminate

the competitive problems caused by the merger or acquisition by preserving or re-

creating the competitive status quo and also entails the least amount of risk. Once

the parties have agreed on the specifics of the divestiture, they must propose to the

DOJ or FTC an acceptable buyer. The buyer must have the financial capability and

incentive to operate the assets and also the competitive ability to maintain or restore

competition in the market. If both the divestiture and the buyer are acceptable, the

investigative staff for the FTC or DOJ will send a recommendation memorandum,

along with the parties’ underlying consent agreement, to the FTC or DOJ for its

review and approval.

      36.    If the FTC or DOJ approves the consent agreement, the parties may

consummate the merger or acquisition. If the negotiations are unsuccessful or one

of the agencies rejects the consent agreement, they may seek an injunction

prohibiting consummation of the merger or acquisition or challenge it via

administrative litigation.

      37.    On December 10, 2015, Rite Aid and Walgreens issued a joint press

release announcing that, “as expected,” they had each received a request for

additional information and documentary material from the FTC (the “Second




                                         -13-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 17 of 74




Request”). The joint press release downplayed the Second Request as a “standard

part of the regulatory process in connection with the FTC’s review” of the Merger.

      38.   The Second Request extended the HSR Act’s waiting period – which

was scheduled to expire at 11:59 p.m. that night – until 30 days after Rite Aid and

Walgreens “substantially complied” with the request for additional information.

However, in the joint press release, Rite Aid and Walgreens emphasized that they

“have been cooperating with the FTC staff since shortly after the announcement of

the proposed acquisition” and that they still expected the Merger to close in the

second half of 2016.

      39.   According to the preliminary proxy statement filed by Rite Aid on Form

14-A with the SEC on March 3, 2017 (the “Proxy”), in late 2015, Rite Aid’s antitrust

counsel, Jones Day, and Walgreens’ antitrust counsel, Weil, Gotshal & Manges LLP

(“Weil”), began working with the FTC in an effort to resolve the FTC’s questions

and concerns about the Merger. Over the next few months, Jones Day and Weil had

“extensive discussions” with the FTC about “the merits of the transaction, the

proposed synergies and potential remedies, including the potential divestiture of

retail stores.” In addition, Rite Aid and Walgreens “provided additional data and

documents in response to various requests from the FTC[,]” including the Second

Request, “and volumes of data related thereto.” As detailed in the Proxy, Jones Day

and Weil provided regular updates to Rite Aid’s and Walgreens’ management



                                       -14-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 18 of 74




regarding the materials and information provided to the FTC and the FTC’s

response.

      40.     On January 7, 2016, Walgreens held an earnings call to discuss its

financial results for the first quarter of 2016. During the earnings call, Defendant

Pessina assured investors that the Merger was “progressing as we expected and

planned” and that Walgreens “continue[d] to anticipate completing the transaction

in the second half of calendar year 2016.” As in the December 10, 2015 joint press

release, Defendant Pessina downplayed the Second Request and told investors that

it was a “standard part of the regulatory process in connection with the FTC’s

review.” Indeed, Defendant Pessina informed investors that Walgreens had already

formed an integration team that was “well underway on preliminary planning work.”

      41.    Later on in the earnings call, an analyst asked: “[g]iven that you guys

have gotten your second request, I guess, anything in the conversations thus far that

would indicate whether you guys have any changes on store divestiture expectations

. . . are you guys still thinking the number’s less than 500?” Defendant Pessina

responded that Walgreens “do[esn’t] have any reason to change our view. As I have

said before, we are working with relevant authorities in order to speed up the process

if possible, of course. . . . We are still confident that these will go through in the

terms that we have anticipated.”




                                        -15-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 19 of 74




      42.    A few weeks later at Walgreens’ 2016 Annual Stockholders Meeting,

Defendant Pessina repeated that Walgreens and Rite Aid were “currently going

through the regulatory process to get approval” for the Merger and that, “[s]o far,

this process is proceeding as we had anticipated, and we continue to expect the

transaction to complete at some point in the second half of this calendar year.”

      43.    Several months later, on April 5, 2016, Walgreens held an earnings call

to discuss its financial results for the second quarter of 2016. During the earnings

call, Defendant Pessina told investors that the Merger was “continuing as we expect

with the regulatory approval process progressing in line with the timetable we had

expected.” Later during the call, an analyst noted that the divestitures were “top of

mind for investors” and asked whether “anything changed in the competitive

landscape since you announced the deal that could impact potential divestitures?”

Defendant Pessina assured the analyst that “[n]o. Nothing has changed except for

the fact that we are collaborating . . . we knew from the very beginning that this

would have been a very long process and that we would have been asked for many,

many documents and information. We are going through the process. The process

is developing in an absolute[ly] normal way. . . . it’s nothing atypical exactly on line

with what we were expecting.”

      44.    According to the Proxy, around late April 2016, the FTC began

identifying certain geographic areas of interest that could suffer anticompetitive



                                         -16-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 20 of 74




effects as a result of the Merger and would therefore need to be remediated before

the Merger could obtain regulatory approval. Thus, as explained in the Proxy,

between May and August 2016, Rite Aid and Walgreens retained economists who

drafted and submitted to the FTC more than 20 advocacy papers and econometric

analyses addressing the Merger’s anticompetitive effect in the FTC’s geographic

areas of interest.

       45.    As also explained in the Proxy, “[o]ver the course of the next several

months, Rite Aid, [Walgreens], Jones Day and Weil continued to respond to the FTC

Staff and [Walgreens] and Weil worked to establish a divestiture process that they

believed would potentially satisfy the FTC Staff’s questions about the transaction

and discussed the divestiture process with Jones Day. . . . Weil developed a

divestiture framework that could be presented for approval by the FTC and discussed

the divestiture framework with Jones Day.” At the same time, Walgreens’ financial

advisor, Bank of America Merrill Lynch (“BAML”), began contacting potential

buyers for some or all of the divestiture assets. “Over the next several months,

[Walgreens] and Rite Aid entered into confidentiality agreements with eighteen (18)

potential purchasers of divestiture assets.”

       46.    On July 6, 2016, Walgreens held an earnings call to discuss its financial

results for the third quarter of 2016. Although Rite Aid and Walgreens and their

counsel had just – nine months into the FTC’s review – started developing a



                                         -17-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 21 of 74




divestiture plan and contacting potential purchasers, Defendant Pessina assured

investors that the Merger was “progressing as planned. As you know, we are in the

process of seeking regulatory approval.           In parallel, our integration team is

continuing its work on preliminary planning.” In response to a question from an

analyst about the timing of the Merger and the number of stores Walgreens expected

to divest, Defendant Pessina represented: “[w]e still believe that our initial estimate

is correct. We still believe that at the end, we will stay in the range of the stores that

we initially indicated, around 500. And time-wise, we still believe that we will be

able to . . . finish the deal by the end of this financial -- or calendar year, as we said.

So by December, we believe everything will be done.”

       47.    According to the Proxy, on September 8, 2016, with only two months

left until the Merger Agreement’s End Date, BAML provided the 18 potential

purchasers with access to a virtual data room containing due diligence information

about the divestiture assets being offered. Following the receipt of bids a few weeks

later, Walgreens decided to pursue further negotiations with three potential

purchasers, including Fred’s, Inc. As explained in the Proxy, Walgreens’ selection

of the three potential purchasers was based in large part on the “likelihood that each

potential purchaser would be deemed an acceptable purchaser of the divestiture

assets by the FTC” and Jones Day’s and Weil’s belief that “the FTC would be more




                                           -18-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 22 of 74




inclined to approve one buyer that would purchase all of the divestiture assets rather

than multiple buyers that would purchase a portion of the divestiture assets.”

      48.    Also on September 8, 2016, Walgreens issued a press release

announcing that the companies “remain actively engaged with the Federal Trade

Commission (FTC) regarding its review of the pending acquisition. As a result of

the progress of these discussions with the FTC staff, [Walgreens] is exploring

potential divestiture remedies to address certain issues raised in those discussions.”

Walgreens also announced, for the first time, that it “now expects that the most likely

outcome will be that the parties will be required to divest more than the 500 stores

previously communicated, but still continues to expect that fewer than 1,000 stores

will be required to be divested.” Although there was only a month-and-a-half until

the Merger Agreement’s End Date, Walgreens stated in the press release that it

“continues to believe the acquisition will close in the second half of calendar 2016.”

      49.    As detailed in the Proxy, in October and early November 2016, Rite

Aid and Walgreens “had extensive due diligence meetings” with each of the three

potential purchasers. After “extensive negotiations with each of the three potential

purchasers[,]” Walgreens decided to “focus its efforts on one divestiture buyer that

[Walgreens] would select to bring to the FTC for approval first while it continued to

negotiate with other bidders.”




                                         -19-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 23 of 74




      50.    According to the Proxy, on October 18, 2016, Walgreens provided Rite

Aid with an update on the divestiture process. With only nine days left until the

Merger Agreement’s October 27, 2016 initial End Date, Walgreens informed Rite

Aid that “[n]o divestiture transaction had been entered into yet, and [Walgreens]

believed the parties still needed to make substantial progress with multiple potential

buyers in order to determine the best path forward.” Walgreens also informed Rite

Aid that it intended to extend the Merger Agreement’s End Date until January 27,

2017, and hoped that Rite Aid would agree to the extension so that the parties could

announce it jointly.

      51.    Also according to the Proxy, that same day, Jones Day informed Rite

Aid that “the FTC’s review continued, and to the extent the FTC would approve any

proposed plan, in Jones Day’s judgment this could not occur by the October 27 end

date.” Rite Aid therefore “determined that the extension of the end date was

advisable and in the best interest of Rite Aid and its stockholders, in order to provide

additional time to obtain FTC approval and close the transaction.”

      52.    With the Merger Agreement’s End Date rapidly approaching, the

market began to wonder whether the FTC’s review of the Merger really was

“progressing as planned” as Defendants had repeatedly represented. On October 18,

2016, for example, the New York Post reported that the Kroeger Company –

Walgreens’ “best hope” for a divestiture – was “feared to be close to passing on



                                         -20-
         Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 24 of 74




acquiring some of the 650 stores that Walgreens would have to sell to gain regulatory

approval . . . .”

       53.    The next day, October 19, 2016, Business Insider published an article

titled “The $17 billion Walgreens-Rite Aid deal looks like it’s in trouble.” The article

stated that “[t]raders have lost faith in Walgreens’ giant deal to buy Rite Aid” and

noted that, according to Bloomberg, the FTC was likely to find the proposed

divestiture package to be insufficient.

III.   Defendants Mislead the Market about the Progress and Likely Outcome
       of the FTC’s Review of the Merger

       54.    On October 20, 2016, Walgreens and Rite Aid issued a joint press

release announcing that they had mutually agreed to extend the Merger Agreement’s

End Date from October 27, 2016, to January 27, 2017. In light of the extension,

“[t]he companies now expect the transaction will close in early calendar year 2017.”

       55.    Also on October 20, 2016, Walgreens filed its 2016 annual report with

the SEC on Form 10-K (the “2016 10-K”). In the press release accompanying the

2016 10-K, Walgreens stated – notwithstanding that Rite Aid and Walgreens had

just been forced to extend the Merger Agreement’s End Date by three months – that

the Merger is “progressing as planned” and that it “remains actively engaged with

the Federal Trade Commission (FTC) regarding its review of the pending

acquisition, and continues to expect that the most likely outcome will be that the

parties will be required to divest between 500 and 1,000 stores. The Company


                                          -21-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 25 of 74




believes that it will be able to execute agreements to divest these stores to potential

buyers, pending FTC approval, by the end of calendar year 2016, and now expects

its Rite Aid acquisition will close in early calendar 2017.”

      56.    Defendant Fairweather provided investors with a similar update during

Walgreens’ earnings call later that day (the “2016 10-K Earnings Call”). During the

2016 10-K Earnings Call, an analyst pointed out that “divesting the Rite Aid Stores

has been taking longer than expected” and asked Defendant Pessina what made him

confident that the Merger would close in early 2017.

      57.    Despite the fact that Rite Aid and Walgreens had not yet entered into a

divestiture agreement and still needed to make “substantial progress with multiple

potential buyers” before even being able to determine the best path forward with the

FTC, Defendant Pessina stridently responded:

             Rite Aid, yes, I agree with you that it is taking more than
             we expected. But I have to tell you that as you have seen
             from our presentation and from the fact that we have
             included some part of our Rite Aid potential profit in our
             guidance, from this, you can really understand that we
             are confident, as confident as we were before, about this
             deal. Nothing has changed. We have just a delay in the
             conclusion of the deal. This is our perception, we have
             always been optimistic because we have never seen an
             attitude from the FTC which was absolutely negative. Of
             course, they were inquiring, they were very detailed, they
             were asking a lot of questions. Sometimes, they were
             taking time to respond. But at the end of the day, I believe
             we have had a good collaboration. We are having a good
             collaboration. We try to respond to all of their needs. This
             takes time. But at the end, we are still confident. Of

                                         -22-
           Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 26 of 74




               course, I know that we read on the papers very different
               news. No idea about the sources of these news. But for
               sure, if we could talk, and of course, you know that we
               cannot, our news would be different. For what we see
               today, we see just a long administrative process, but we
               don't see substantial differences from work that we were
               expecting. Yes, probably more stores, a little more stores
               here and there. But at the end of the day, I -- as far as I
               can see today, as far as we can see today, we are
               absolutely confident that we can create -- that we can do
               the deal and we can create the value. Just this value will
               be a little postponed on time because if and when we will
               do the deal, of course, for the first months, we will not be
               able to start immediately the synergies. It will take some
               time. And we were hoping to do the deal at the beginning
               of this fiscal year. For us, in this case, we would have had
               time to develop some of the synergies. Of course, if we
               close the deal relatively late in our fiscal year, the
               synergies will be small, but we will find all of them next
               year.
      58.      Following Rite Aid’s and Walgreens’ joint press release on October 20,

2016, the New York Post published another article titled “The FTC is struggling to

get Walgreens and Rite Aid to merge.” As per “sources close to the situation,” the

FTC was requesting that Walgreens divest 650 stores but “it wants only buyers that

fit stringent requirements.” According to the article, thus far, Walgreens had “failed

to find any appropriate buyers . . . .”

      59.      On November 8, 2016, Walgreens presented at the Credit Suisse

Healthcare Conference. During the presentation, Defendant Pessina dismissed the

recent articles questioning whether the FTC would timely approve the Merger,

stating:


                                          -23-
       Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 27 of 74




            [E]verybody we have seen today and in the last days is
            asking about Rite Aid and about we have a different
            opinion than certain journalists who are writing things we
            don’t recognize or people we -- or about people we have
            never heard of. So just to reassure you, if we say that we
            are confident, it is because what we know makes us very
            confident. I don’t believe that there is any technical reason
            why this deal should not go through. Of course,
            everything is possible politically, but until now we have
            seen a careful, diligent but absolutely not hostile attitude
            of the FTC, and we are collaborating. We are presenting
            our buyers, and I believe that so far, so good. And we
            continue to be very positive in spite of the opinion of
            certain people, who apparently are not particularly well
            informed.
      60.   Gourlay made a similar statement to investors at the Morgan Stanley

Consumer Conference on November 15, 2016. In response to a question about

whether Walgreens had any further updates on the Merger, Gourlay stated:

            No, the process continues. It’s -- the process has never
            stopped. It’s a process that clearly has taken longer than
            we had anticipated, we’re having to sell potentially a few
            more pharmacies than we anticipated. We have buyers. I
            want to say, we have buyers, not a buyer, we have buyers.
            We believe these buyers -- we believe strongly these
            buyers meet the criteria of the SEC have laid down, and
            the process continues. And we’ve given updates saying
            that we expect to give more information on a deal in the
            early part of next year, and we stick by that. So we don’t
            recognize what’s written in the press, to be honest. We
            don’t recognize the names or the people talking about it,
            so we don’t know where that's being said. We remain, as
            we did from day one, confident this is a good strategic deal
            for us. The Rite Aid board clearly believes it’s a good deal
            for them, and we believe we'll get it done.




                                        -24-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 28 of 74




      61.    Just two days later, on November 17, 2016, Walgreens gave another

presentation at the Jefferies Healthcare Conference in London (the “Jefferies

Healthcare Conference Presentation”). During the presentation, an analyst inquired

about the Merger, asking: “[W]hat else do you need to do? What other creative ways

do you have – I mean is there anything you can do to meet the government’s

requirements? . . . [H]ow should we think about your mindset where that deal is

today and what steps are you taking in case the government blocks that deal? How

should we be thinking about your reaction in that unlikely scenario?”

      62.    Just like on the 2016 10-K Earnings Call, Defendants – citing their

inside knowledge of the FTC’s review – expressed a high level of confidence about

the Merger obtaining regulatory approval and discredited any articles to the contrary.

Defendants did so despite the fact that, with only two-and-a-half months left until

the Merger Agreement’s revised End Date, Walgreens had still not selected a

potential purchaser or even presented a divestiture agreement to the FTC for its

review and approval – necessary prerequisites to obtaining regulatory approval of

the Merger. Specifically, Defendant Fairweather told investors that:

             We are very clear -- from what we said in September, we
             expect the deal to complete. We have been absolutely
             consistent on that from day one when we announced it. As
             we said back in September and reinforced in our results,
             we do expect the store divestitures to now be in the range
             of 500 to 1000.




                                        -25-
       Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 29 of 74




            We expect to be able to sign the divestiture agreements
            before the end of this calendar year and to be able to
            complete the transaction in the first quarter, so it is -- sorry,
            early in the new year, in the calendar year.
            So other than really from where we are a year ago, it is a
            few more divestitures than we had originally anticipated
            but within what we had in the contract, and it has just taken
            us a little bit longer than -- ideally we would have hoped
            to work through with the FTC when we work in a very
            collaborative manner (inaudible).
            But, fundamentally, the economics of the deal are the
            same. We still expect to be able to deliver the $1 billion
            of tangible, measurable cost synergies in a 3- to 4-year
            period. The benefits are from the front end; all these other
            things, nothing really has changed other than it’s just
            perhaps taken a little bit longer than we had thought in
            the first place. There’s lots of stuff in the papers but it is
            amazing where it comes from.
      63.   Walgreens’ Senior Vice President of Investor Relations, Gerald

Gradwell (“Gradwell”), added:

            But I think -- just to be clear on where we are in the
            process and we have spoken about this -- I mean we have
            enough clarity on what we have to do in terms of
            remedies with the FTC to be -- to have opened the data
            room for sale of pharmacies to potential buyers.
            Everyone I know -- there was large speculation in the
            marketplace that we would never find buyers. We are not
            entirely that green when it comes to doing transactions.
            We went into this in the knowledge that the Walgreens
            management team had looked at Rite Aid in many
            different ways and had not been able to justify the deal for
            a variety of reasons.
            And so we went into it having assessed initially that we
            would be able to find buyers and that those interested in
            the marketplace to buy stores we may have to divest. That


                                          -26-
       Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 30 of 74




           remains the case. We have been in ongoing discussion
           with the FTC.
           The FTC have given permission for a number of potential
           buyers to access the data room. That is at their grant
           because, to be very clear, there is a level of detail on the
           Rite Aid stores that while we have done some extensive
           research ourselves, Rite Aid can't share that level of data
           with us for commercial reasons in case the deal doesn't go
           through.
           So the FTC have had to give -- grant permission for the
           potential buyers to look at the data room. And what we
           said at the results was that we saw no reason, or no
           technical reason, why we shouldn't be able to complete our
           discussions with potential buyers before the end of this
           calendar year and that remains the same.
           We have to then -- that paperwork has to go through the
           FTC. The buyers have to prepare detailed business models
           showing that they have plans to operate those stores at
           least as commercially as Rite Aid did; so not as
           commercially as Walgreens may seek to, but at least as
           commercially as Rite Aid did.
           And they have to provide certain other [valid entry]
           information to the FTC and we are working with the
           buyers to make sure that they are in a position to do all of
           that.
           So from our point of view, the process has never stopped,
           which is quite key, because if there was a blocking
           rationale the case team would stop working at the FTC.
           You can never guarantee anything. It still has to go
           through the commissioners of the FTC but we are slightly
           further behind where we thought we would be just because
           the level of detail, but things are progressing well.
     64.   According to the Proxy, over the next several months – and now a full

year into the FTC’s review of the Merger – Jones Day and Weil “attempted” to

answer the FTC’s questions regarding the three potential purchasers for the

                                      -27-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 31 of 74




divestiture assets. Each of the potential purchasers met with the FTC in early

November 2016 to discuss their “suitability as a potential purchaser of the divestiture

assets” and their “plans to transition to full operation of the divestiture assets from

Rite Aid.”    Because Jones Day and Weil advised Rite Aid and Walgreens,

respectively, that the FTC would be more likely to approve one buyer that would

purchase all of the divestiture assets rather than multiple buyers that would purchase

a portion of the divestiture assets, Walgreens decided to focus its efforts on

negotiations with Fred’s. Walgreens believed that Fred’s had the willingness and

ability to purchase all of the divestiture assets and would be deemed an acceptable

purchaser by the FTC.

      65.    Walgreens continued to negotiate with Fred’s throughout November

and December 2016, and, on December 20, 2016, Rite Aid and Walgreens issued a

joint press release announcing that they had “entered into an agreement to sell 864

Rite Aid stores and certain assets related to store operations to Fred’s, Inc. . . . for

$950 million in an all-cash transaction.”       According to the press release, the

“agreement is being entered into to respond to concerns identified by the FTC in its

review of the proposed [Merger] . . . [Walgreens] is actively engaged in discussions

with the FTC regarding the transaction and is working towards a close of the Rite

Aid acquisition in early calendar 2017.” As stated by Defendant Pessina, “[w]ith




                                         -28-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 32 of 74




this agreement, we are moving ahead with important work necessary to obtain

approval of our acquisition of Rite Aid.”

      66.   As the Proxy makes clear, however, Rite Aid and Walgreens still had

not presented the divestiture agreement to the FTC for its review and approval,

which Walgreens planned to do in the next week.

      67.   Because it was becoming increasingly unlikely that the Merger would

obtain regulatory approval by the January 27, 2017 End Date, the Proxy reveals that

Rite Aid began privately discussing its future as a stand-alone company. Although

no decisions were made, the Proxy states that Rite Aid “planned to continue to

discuss and consider these issues at later board meetings once Rite Aid received

additional clarity on the likelihood of completing the merger before the January 27,

2017, end date.”

      68.   According to the Proxy, during December 2016 and January 2017, the

FTC analyzed and reviewed the proposed divestiture agreement with Fred’s,

requested “substantial” documents from Rite Aid and Walgreens relating to the

divestiture, and served subpoenas on members of Fred’s management.

      69.   On January 5, 2017, Walgreens filed its quarterly report for the first

quarter of 2017 with the SEC on Form 10-Q (the “1Q2017 10-Q”). In the press

release accompanying the 1Q2017 10-Q, Defendant Pessina stated: “we continue to




                                        -29-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 33 of 74




work toward closing the pending acquisition of Rite Aid Corporation in the early

part of the calendar year.”

      70.    On the earnings call later that day (the “1Q2017 Earnings Call”),

Defendant Fairweather told investors that – despite the rapidly approaching January

27, 2017 End Date – Walgreens “continued to make good progress towards

completing our Rite Aid transaction” and “we’re actively engaged in discussions

with the FTC and are still working towards the close of the acquisition in the early

part of this calendar year, having announced the Fred’s agreement on the 20th of

December 2016.”

      71.    Defendant Pessina went on to explain:

             In terms of corporate development, you have seen the
             progress we announced at the end of December regarding
             the proposed transaction with Rite Aid and having reached
             a conditional agreement with Fred's. We still have to
             complete our work with the FTC. And as we have seen,
             these things can take some time, as the FTC are scrupulous
             in ensuring that they consider every things properly and
             fully. That said, I remain as convinced as ever of the
             strategic benefit of the proposed Rite Aid transaction and
             look forward to being able to provide you with another
             update as soon as we can.
             We are clearly making progress. And while I would
             always like to move faster and do more, we must be
             measured and ensure we work at a pace with which we are
             confident we can deliver for our customers and our
             shareholders on all the plans and the strategies we have
             discussed with you. Our confidence is only strengthened
             by our recent performance. Holiday shopping started later
             than usual, with the bulk of the sales occurring the last


                                       -30-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 34 of 74




            days before Christmas. That said, we have once again
            seen what appears to be a solid holiday period in our main
            retail market.
      72.   Defendant Pessina was then asked by an analyst “what’s the kind of

plan B if it doesn’t get approved as we get down to the end here kind of in the U.S.

business?” Defendant Pessina responded:

            We are working hard to have this deal approved. And for
            the time being, we don't want even to think of the fact that
            the deal could not be approved after so many months when
            we have given a lot of information and we have had a very
            good relationship with the people of the FTC. And they
            have continued to ask information and we have continued
            to give information. And in reality, we believe that, if they
            have spent so much time asking so -- and analyzing so
            many documents, that it's because they want to understand
            the substance of this transaction, which is fine. So we are
            not thinking of a plan B today. We don't have to distract
            people today. I can assure you if -- that if I -- let's say we
            had a big surprise that this couldn't happen after, we would
            have to sit down and decide what to do because there are
            many, many possible reaction to this, as you can imagine.
            We would have to see what our counterparty, Rite Aid,
            wants to do and see whether there are solutions or not,
            what are the other alternatives. In reality, we will have
            money and then we will use the money in the best interest
            of our shareholders. We will continue to act rationally.
            We will not spend the money in an irrational way just for
            the matter of principle. We will analyze all the
            opportunities very quickly, because I and really more team
            of people here are thinking as a ways of different scenery,
            analyzing many other things. Then I think we will decide
            what to do and we will communicate to the shareholders
            what we want to do, but I can assure you that we will not
            have a, let's say, how could I say, an hysterical reaction.
            And we will not feel forced to do something at any cost
            just we show that we are doing something. We will take


                                        -31-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 35 of 74




             stock of the money that we have and we will analyze very
             calmly and very rationally which is the best use of this
             money at that time for our shareholder.
      73.    Defendant Pessina made these representations to investors despite the

fact that, with less than three weeks left until the Merger Agreement’s End Date,

Defendants had only recently entered into the divestiture agreement with Fred’s and

submitted it to the FTC for its review and approval. The FTC was therefore still in

the midst of analyzing the proposed divestiture agreement, requesting “substantial”

documents from Rite Aid and Walgreens related to the Merger, and serving

subpoenas on members of Fred’s management.

      74.    According to the Proxy, the very next day, January 6, 2017, Rite Aid,

Jones Day, and Weil, among others, met to discuss the “increasing likelihood that

the merger would not be consummated by the January 27, 2017 end date.”

Notwithstanding the fact that Defendant Pessina had just told investors, the day

before, that he was confident in the Merger and that there was no “Plan B,” Jones

Day informed Rite Aid that, in its opinion, “the FTC would not recommend approval

of the divestiture transaction by the end date.”

      75.    Given the status of the FTC’s now fifteen-month review, the Proxy

reveals that Rite Aid and Walgreens met several times in January 2017 to discuss

the “FTC review process and ways in which the parties might propose to revise

certain aspects of Fred’s business plan and propose potential changes to the asset



                                         -32-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 36 of 74




purchase agreement to address the questions raised by the FTC Staff in their review

of Fred’s and to increase the likelihood of obtaining FTC approval of the

transaction.” The Proxy states that Rite Aid and Walgreens also “held preliminary

discussions about the possibility of extending the end date beyond January 27, 2017.

No specific terms were discussed, and Rite Aid and [Walgreens] agreed to meet on

January 22, 2017 to discuss the potential extension further.”

IV.   The Closing of the Merger Is Pushed Back, but Defendants Continue
      Misrepresenting the Progress and Likely Outcome of the FTC’s Review
      of the Merger

      76.    In January 2017, Rite Aid and Walgreens began discussing an

amendment of the Merger Agreement.

      77.    According to the Proxy, between January 23, 2017, and January 29,

2017, Rite Aid, Walgreens, Jones Day, and Weil, and the parties’ other counsel met

daily to discuss, among other things, “the possibility of amending the [Merger

Agreement] to extend the end date, to alter the divestiture obligations in the [Merger

Agreement], [or] to propose potential changes to the divestiture transaction with

Fred’s.”    Rite Aid and Walgreens exchanged several proposals and counter-

proposals amending the Merger Agreement’s End Date, the Merger price, and other

terms of the Merger Agreement. Each proposal was geared towards maximizing the

chance of obtaining FTC approval of the Merger, including by providing for the

divestiture of an increased number of stores.



                                        -33-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 37 of 74




      78.    Ultimately, on January 29, 2017, Rite Aid and Walgreens entered into

Amendment No. 1 to the Merger Agreement (the “Amended Merger Agreement”).

      79.    The next day, January 30, 2017, Rite Aid and Walgreens issued a joint

press release announcing that they had entered into the Amended Merger Agreement

and “agreed to reduce the price for each share of Rite Aid common stock to be paid

by [Walgreens]. The revised price will be a maximum of $7.00 per share and a

minimum of $6.50 per share. In addition, [Walgreens] will be required to divest up

to 1,200 Rite Aid stores and certain additional related assets if required to obtain

regulatory approval. The exact price per share will be determined based on the

number of required store divestitures, with the price set at $7.00 per share if 1,000

stores or fewer are required for divestiture and at $6.50 per share if 1,200 stores are

required for divestiture. If the required divestitures fall between 1,000 and 1,200

stores, then there will be a pro-rata adjustment of the price per share.” Rite Aid and

Walgreens also announced that they had agreed to extend the Merger Agreement’s

End Date from January 27, 2017, to July 31, 2017, “in order to allow the parties

additional time to obtain regulatory approval.”

      80.    On January 31, 2017, Rite Aid released a new set of talking points and

questions and answers to provide its employees with information about the Amended

Merger Agreement. The questions and answers made clear that Rite Aid and

Walgreens had agreed to divest additional stores and extend the Merger Agreement’s



                                         -34-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 38 of 74




End Date until July 31, 2017, in order to obtain regulatory approval from the FTC.

Rite Aid stated that “we believe the divestiture of stores and other assets to Fred’s

will provide the FTC with an acceptable remedy and we are diligently working with

the FTC to answer their questions and address any concerns” and that the

“transaction is expected to close by the end of July 2017.”

      81.    As was later revealed in a May 8, 2017 joint press release, in January

2017, Rite Aid and Walgreens entered into a timing agreement with the FTC

whereby Rite Aid and Walgreens agreed not to consummate the Merger until at least

60 days after they both certified substantial compliance with the Second Request –

which had still not happened.

      82.    However, Defendants continued to express confidence in the ultimate

consummation of the Merger. On April 5, 2017, Walgreens filed its quarterly report

for the second quarter of 2017 with the SEC on Form 10-Q (the “2Q2017 10-Q”).

In the press release accompanying the 2Q2017 10-Q, Walgreens told investors that

it “continues to be actively engaged in discussions with the Federal Trade

Commission (FTC) regarding the pending acquisition, and the extension of the end

date of the agreement to 31 July 2017 allows the parties additional time to obtain

regulatory approval.” The press release also announced that, on April 3, 2017,

Walgreens had authorized “a share repurchase program for up to $1 billion of the

company’s shares prior to the program’s expiration on 31 December 2017.”



                                        -35-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 39 of 74




      83.   On the earnings call later that day (the “2Q2017 Earnings Call”),

Defendant Fairweather represented to investors that Walgreens “continued to work

hard to secure regulatory clearance for the Rite Aid transaction . . . .” Defendant

Pessina added that Walgreens was “returning an element of value of the shareholders

through our new share buyback program without undermining our intention to

[profitably] deleverage the company following the closing of the proposed Rite Aid

acquisition.”

      84.   Defendant Pessina went on to once again express his confidence that

the Merger would obtain regulatory approval, stating:

            Turning to Rite Aid. I am still optimistic that we will bring
            this deal to a successful conclusion. But there is no doubt
            that the process of getting clearance for the transaction is
            taking longer than we expected. We are constantly and
            currently collaborating with FTC, Rite Aid and Fred's to
            get the necessary approvals and close the transaction. At
            the same time, we are working to be in a position to certify
            compliance. We believe that we can achieve this in the
            coming weeks and are still working toward our revised
            time table to obtain a clearance by the end of July. The
            changes to the deal that we agreed in January
            demonstrate our absolute commitment to ensure all
            transactions meet our demanding financial and strategic
            requirements while allowing us the ability to address any
            reasonable demand that may be made of us in obtaining
            regulatory approval.
      85.   An analyst then asked Defendant Pessina about “where exactly aren’t

you and the FTC seeing eye to eye?” The analyst continued, “And then I’m curious,

do you think the deal can get approved given the current configuration of the FTC?


                                        -36-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 40 of 74




Or does there need to be more commissioners added in order to gain approval?”

Defendant Pessina responded:

             Well, as I said, I am still positive on this deal. I believe
             that we have a strong argument for -- to defend this deal.
             I cannot comment on the organization of the FTC. It will
             be up to them to decide whether they have enough people
             or not to judge on the quality of this deal. We are doing
             what we can with – together with Rite Aid and Fred's. We
             are collaborating very well with the FTC. And as I said,
             we are preparing our facts to be ready to certify
             compliance, if we will decide to do so.
      86.    About a month later, on May 8, 2017, Rite Aid and Walgreens issued a

joint press release announcing that they had finally “certified substantial compliance

with the Request for Additional Information (the ‘Second Request’) from the United

States Federal Trade Commission (FTC) regarding their merger agreement under

which [Walgreens] proposes to acquire all outstanding shares of Rite Aid.” Now,

pursuant to Rite Aid’s and Walgreens’ timing agreement with the FTC, the parties

had to wait at least 60 days before consummating the Merger. During that time, the

FTC was still free to reject the Merger and seek an injunction or other form of

administrative relief to block it.

      87.    However, contrary to Defendants’ public statements, on June 9, 2017,

various news outlets, including Bloomberg, Reuters, and the Financial Times

reported that the FTC was leaning towards denying the Merger and preparing to

recommend that a lawsuit be filed to block it. Rite Aid’s stock dropped 15% on this



                                        -37-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 41 of 74




news, from a closing price of $3.53 per share on June 8, 2017, to a closing price of

$3.00 per share on June 9, 2017.

      88.    Yet there was no termination of the Merger Agreement in the ensuing

days following the June 9 news. That is, until June 29, 2017, when Rite Aid and

Walgreens each separately announced that they had agreed to terminate the

Amended Merger Agreement and had instead entered into an asset purchase

agreement pursuant to which Walgreens agreed to purchase 1,932 of Rite Aid’s

stores, three distribution centers, related inventory, and other assets and liabilities

related thereto for $4.375 billion (the “Asset Purchase Agreement”). According to

Rite Aid’s press release, “[t]he decision to terminate the merger agreement follows

feedback received from the Federal Trade Commission (‘FTC’) that led the company

to believe that the parties would not have obtained FTC clearance to consummate

the merger.” The parties further announced that the divestiture agreement with

Fred’s would also be terminated and that Walgreens would pay Rite Aid a $325

million fee in connection with the termination of the Amended Merger Agreement.

      89.    This news, which directly contradicted what Defendants had been

telling investors for months, shocked the market. Rite Aid’s stock plummeted nearly

27% on this news, from a closing price of $3.93 per share on June 28, 2017, to a

closing price of $2.89 per share on June 29, 2017.




                                         -38-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 42 of 74




      90.    During Walgreens’ earnings call later that day (the “3Q2017 Earnings

Call”), Defendant Pessina told investors that, in entering into the Asset Purchase

Agreement, Rite Aid and Walgreens “endeavored to address all of the substantive

regulatory points raised about the original transaction” and that Walgreens believed

that “this will enable us to complete the transaction in a timely manner and drive

forward with our plans to further grow our company.” In response to a question

from an analyst, Walgreens’ Executive Vice President, Global Chief Administrative

Officer, and General Counsel, Marco Patrick Anthony Pagni, reiterated that

investors “should assume that we have taken account of specific feedback from the

[FTC] that we have received over the last 22-odd months in formulating the store

package that [we] have agreed with Rite Aid. . . . Obviously, the matter is before the

[FTC], but I can tell you that we have designed it in a way, which has been very

carefully thought through with Rite Aid and with our counsel to take account of all

of the feedback that we received during the last 22 months in a very detailed, very

detailed, review process.”

      91.    The fallout from Rite Aid’s and Walgreens’ termination of the

Amended Merger Agreement and execution of the Asset Purchase Agreement

continued over the next few days. On July 3, 2017, Forbes published a lengthy

article detailing the history of the Merger and speculating as to what was next for

Rite Aid and Walgreens. Various news outlets, including Chain Drug Review and



                                        -39-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 43 of 74




the Motley Fool, also reported that, contrary to Defendants’ assurances on the

3Q2017 Earnings Call, obtaining regulatory approval of the Asset Purchase

Agreement was not a sure thing. Chain Drug Review, for example, stated that the

Walgreens-Rite Aid “merger remains a work in progress, with increasing indications

that it will not happen.”

      92.    Rite Aid’s stock dropped nearly 9% on this news, from a closing price

of $2.95 per share on June 30, 2017, to a closing price of $2.69 per share on July 3,

2017. Rite Aid’s stock continued to fall on July 5, 2017, and July 6, 2017, from this

news, from a closing price of $2.69 per share on July 3, 2017, to a closing price of

$2.36. Overall, the continued fallout from Rite Aid and Walgreens’ termination of

the Amended Merger Agreement and news about the Asset Purchase Agreement

potentially not obtaining regulatory approval caused Rite Aid stock to drop 20%

between July 3, 2017, and July 6, 2017.

      93.    Plaintiff suffered significant losses in connection with the June 9, 2017,

June 29, 2017, and July 3, 2017 partial disclosures and as a result of Defendants’

materially false and misleading statements, and liquidated its position in Rite Aid

common stock following the partial disclosures.

        DEFENDANTS’ FALSE AND MISLEADING STATEMENTS
      94.    On October 20, 2016, Walgreens and Rite Aid issued a joint press

release announcing that they had mutually agreed to extend the Merger Agreement’s



                                          -40-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 44 of 74




End Date from October 27, 2016, to January 27, 2017. In light of the extension,

“[t]he companies now expect the transaction will close in early calendar year 2017.”

On the 2016 10-K Earnings Call that day, an analyst pointed out that “divesting the

Rite Aid Stores has been taking longer than expected” and asked Defendant Pessina

what made him confident that the Merger would close in early 2017.

      95.   Defendant Pessina responded:

            Rite Aid, yes, I agree with you that it is taking more than
            we expected. But I have to tell you that as you have seen
            from our presentation and from the fact that we have
            included some part of our Rite Aid potential profit in our
            guidance, from this, you can really understand that we
            are confident, as confident as we were before, about this
            deal. Nothing has changed. We have just a delay in the
            conclusion of the deal. This is our perception, we have
            always been optimistic because we have never seen an
            attitude from the FTC which was absolutely negative. Of
            course, they were inquiring, they were very detailed, they
            were asking a lot of questions. Sometimes, they were
            taking time to respond. But at the end of the day, I believe
            we have had a good collaboration. We are having a good
            collaboration. We try to respond to all of their needs. This
            takes time. But at the end, we are still confident. Of
            course, I know that we read on the papers very different
            news. No idea about the sources of these news. But for
            sure, if we could talk, and of course, you know that we
            cannot, our news would be different. For what we see
            today, we see just a long administrative process, but we
            don't see substantial differences from work that we were
            expecting. Yes, probably more stores, a little more stores
            here and there. But at the end of the day, I -- as far as I
            can see today, as far as we can see today, we are
            absolutely confident that we can create -- that we can do
            the deal and we can create the value. Just this value will
            be a little postponed on time because if and when we will

                                       -41-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 45 of 74




             do the deal, of course, for the first months, we will not be
             able to start immediately the synergies. It will take some
             time. And we were hoping to do the deal at the beginning
             of this fiscal year. For us, in this case, we would have had
             time to develop some of the synergies. Of course, if we
             close the deal relatively late in our fiscal year, the
             synergies will be small, but we will find all of them next
             year.
      96.    As the Court has already found in denying Defendants’ motion to

dismiss in the Class Action, Defendant Pessina’s statements, which caused Rite Aid

common stock to trade at artificially inflated prices, were materially false and

misleading and could have misled a reasonable investor into thinking that the review

process with the FTC was progressing better than it was. It was misleading for

Defendant Pessina to express the same high level of confidence about the Merger

obtaining regulatory approval and to dismiss news articles to the contrary based on

his inside knowledge of the FTC’s review. Among other things: (i) Rite Aid and

Walgreens had already agreed to extend the Merger Agreement’s End Date from

October 27, 2016, to January 27, 2017, “in order to provide additional time to obtain

FTC approval and close the transaction”; (ii) the FTC told Rite Aid and Walgreens

that there were certain geographic areas of interest that could suffer anticompetitive

effects as a result of the Merger; and (iii) Rite Aid and Walgreens had not yet even

presented a divestiture transaction to the FTC for its review and “still needed to make

substantial progress with multiple potential buyers in order to determine the best

path forward.” Defendant Pessina’s statements were therefore materially false and


                                         -42-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 46 of 74




misleading and, as the Court found in denying Defendants’ motion to dismiss in the

Class Action “[a]t a time when approval of the transaction may have been

legitimately in doubt, the Walgreens Defendants’ statements alluded to secret

knowledge that created a false sense of security.”

      97.    On November 17, 2016, Walgreens gave the Jefferies Healthcare

Conference Presentation. During the presentation, an analyst inquired about the

Merger, asking Defendant Fairweather: “[W]hat else do you need to do? What other

creative ways do you have – I mean is there anything you can do to meet the

government’s requirements? . . . [H]ow should we think about your mindset where

that deal is today and what steps are you taking in case the government blocks that

deal? How should we be thinking about your reaction in that unlikely scenario?”

      98.    Defendant Fairweather responded:

             We are very clear -- from what we said in September, we
             expect the deal to complete. We have been absolutely
             consistent on that from day one when we announced it. As
             we said back in September and reinforced in our results,
             we do expect the store divestitures to now be in the range
             of 500 to 1000.
             We expect to be able to sign the divestiture agreements
             before the end of this calendar year and to be able to
             complete the transaction in the first quarter, so it is -- sorry,
             early in the new year, in the calendar year.
             So other than really from where we are a year ago, it is a
             few more divestitures than we had originally anticipated
             but within what we had in the contract, and it has just taken
             us a little bit longer than -- ideally we would have hoped



                                           -43-
Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 47 of 74




    to work through with the FTC when we work in a very
    collaborative manner (inaudible).
    But, fundamentally, the economics of the deal are the
    same. We still expect to be able to deliver the $1 billion
    of tangible, measurable cost synergies in a 3- to 4-year
    period. The benefits are from the front end; all these other
    things, nothing really has changed other than it's just
    perhaps taken a little bit longer than we had thought in
    the first place. There's lots of stuff in the papers but it is
    amazing where it comes from.
    99. Gradwell added:
    But I think -- just to be clear on where we are in the
    process and we have spoken about this -- I mean we have
    enough clarity on what we have to do in terms of
    remedies with the FTC to be -- to have opened the data
    room for sale of pharmacies to potential buyers.
    Everyone I know -- there was large speculation in the
    marketplace that we would never find buyers. We are not
    entirely that green when it comes to doing transactions.
    We went into this in the knowledge that the Walgreens
    management team had looked at Rite Aid in many
    different ways and had not been able to justify the deal for
    a variety of reasons.
    And so we went into it having assessed initially that we
    would be able to find buyers and that those interested in
    the marketplace to buy stores we may have to divest. That
    remains the case. We have been in ongoing discussion
    with the FTC.
    The FTC have given permission for a number of potential
    buyers to access the data room. That is at their grant
    because, to be very clear, there is a level of detail on the
    Rite Aid stores that while we have done some extensive
    research ourselves, Rite Aid can't share that level of data
    with us for commercial reasons in case the deal doesn't go
    through.
    So the FTC have had to give -- grant permission for the
    potential buyers to look at the data room. And what we

                                -44-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 48 of 74




            said at the results was that we saw no reason, or no
            technical reason, why we shouldn't be able to complete our
            discussions with potential buyers before the end of this
            calendar year and that remains the same.
            We have to then -- that paperwork has to go through the
            FTC. The buyers have to prepare detailed business models
            showing that they have plans to operate those stores at
            least as commercially as Rite Aid did; so not as
            commercially as Walgreens may seek to, but at least as
            commercially as Rite Aid did.
            And they have to provide certain other [valid entry]
            information to the FTC and we are working with the
            buyers to make sure that they are in a position to do all of
            that.
            So from our point of view, the process has never stopped,
            which is quite key, because if there was a blocking
            rationale the case team would stop working at the FTC.
            You can never guarantee anything. It still has to go
            through the commissioners of the FTC but we are slightly
            further behind where we thought we would be just because
            the level of detail, but things are progressing well.
      100. As the Court has already found in denying Defendants’ motion to

dismiss in the Class Action, Defendant Fairweather’s and Gradwell’s statements,

which caused Rite Aid common stock to trade at artificially inflated prices, were

materially false and misleading and could have misled a reasonable investor into

thinking that the review process with the FTC was progressing better than it was. It

was misleading for Defendant Fairweather and Gradwell to express the same high

level of confidence about the Merger obtaining regulatory approval and to dismiss

news articles to the contrary based on their inside knowledge of the FTC’s review.

Among other things: (i) Rite Aid and Walgreens had already agreed to extend the

                                       -45-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 49 of 74




Merger Agreement’s End Date from October 27, 2016, to January 27, 2017, “in order

to provide additional time to obtain FTC approval and close the transaction”; (ii) the

FTC told Rite Aid and Walgreens that there were certain geographic areas of interest

that could suffer anti-competitive effects as a result of the Merger; and (iii) Rite Aid

and Walgreens had not yet even presented a divestiture transaction to the FTC for

its review and “still needed to make substantial progress with multiple potential

buyers in order to determine the best path forward.” Defendant Fairweather’s and

Gradwell’s statements were therefore materially false and misleading and, as the

Court found in denying Defendants’ motion to dismiss in the Class Action “[a]t a

time when approval of the transaction may have been legitimately in doubt, the

Walgreens Defendants’ statements alluded to secret knowledge that created a false

sense of security.”

      101. On January 5, 2017, Walgreens filed the 1Q2017 10-Q. On the 1Q2017

Earnings Call later that day, Defendant Fairweather told investors that Walgreens

“continued to make good progress towards completing our Rite Aid transaction” and

“we’re actively engaged in discussions with the FTC and are still working towards

the close of the acquisition in the early part of this calendar year, having announced

the Fred’s agreement on the 20th of December 2016.”

      102. Defendant Pessina went on to explain:

             In terms of corporate development, you have seen the
             progress we announced at the end of December regarding

                                         -46-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 50 of 74




            the proposed transaction with Rite Aid and having reached
            a conditional agreement with Fred's. We still have to
            complete our work with the FTC. And as we have seen,
            these things can take some time, as the FTC are scrupulous
            in ensuring that they consider every things properly and
            fully. That said, I remain as convinced as ever of the
            strategic benefit of the proposed Rite Aid transaction and
            look forward to being able to provide you with another
            update as soon as we can.
            We are clearly making progress. And while I would
            always like to move faster and do more, we must be
            measured and ensure we work at a pace with which we are
            confident we can deliver for our customers and our
            shareholders on all the plans and the strategies we have
            discussed with you. Our confidence is only strengthened
            by our recent performance. Holiday shopping started later
            than usual, with the bulk of the sales occurring the last
            days before Christmas. That said, we have once again
            seen what appears to be a solid holiday period in our main
            retail market.
      103. Defendant Pessina was then asked by an analyst “what’s the kind of

plan B if it doesn’t get approved as we get down to the end here kind of in the U.S.

business?” Defendant Pessina responded:

            We are working hard to have this deal approved. And for
            the time being, we don't want even to think of the fact that
            the deal could not be approved after so many months when
            we have given a lot of information and we have had a very
            good relationship with the people of the FTC. And they
            have continued to ask information and we have continued
            to give information. And in reality, we believe that, if they
            have spent so much time asking so -- and analyzing so
            many documents, that it's because they want to understand
            the substance of this transaction, which is fine. So we are
            not thinking of a plan B today. We don't have to distract
            people today. I can assure you if -- that if I -- let's say we
            had a big surprise that this couldn't happen after, we would

                                        -47-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 51 of 74




             have to sit down and decide what to do because there are
             many, many possible reaction to this, as you can imagine.
             We would have to see what our counterparty, Rite Aid,
             wants to do and see whether there are solutions or not,
             what are the other alternatives. In reality, we will have
             money and then we will use the money in the best interest
             of our shareholders. We will continue to act rationally.
             We will not spend the money in an irrational way just for
             the matter of principle. We will analyze all the
             opportunities very quickly, because I and really more team
             of people here are thinking as a ways of different scenery,
             analyzing many other things. Then I think we will decide
             what to do and we will communicate to the shareholders
             what we want to do, but I can assure you that we will not
             have a, let's say, how could I say, an hysterical reaction.
             And we will not feel forced to do something at any cost
             just we show that we are doing something. We will take
             stock of the money that we have and we will analyze very
             calmly and very rationally which is the best use of this
             money at that time for our shareholder.
      104. As the Court has already found in denying Defendants’ motion to

dismiss in the Class Action, Defendant Pessina’s statements, which caused Rite Aid

common stock to trade at artificially inflated prices, were materially false and

misleading and could have misled a reasonable investor into thinking that the review

process with the FTC was progressing better than it was. It was misleading for

Defendant Pessina to express the same high level of confidence about the Merger

obtaining regulatory approval based on his inside knowledge of the FTC’s review.

Among other things: (i) Rite Aid and Walgreens had already agreed to extend the

Merger Agreement’s End Date from October 27, 2016, to January 27, 2017, “in order

to provide additional time to obtain FTC approval and close the transaction”; (ii) the


                                        -48-
          Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 52 of 74




FTC told Rite Aid and Walgreens that there were certain geographic areas of interest

that could suffer anti-competitive effects as a result of the Merger; (iii) Rite Aid and

Walgreens had only recently presented the divestiture agreement with Fred’s to the

FTC for its review and approval; (iv) with only a few weeks until the January 27,

2017 End Date, the FTC had requested “substantial documents” from Rite Aid and

Walgreens related to the divestiture and served subpoenas on members of Fred’s

management; and (v) the very next day, Jones Day informed Rite Aid that “the FTC

continued to review the transaction and, in [its] judgment, the FTC would not

recommend approval of the divestiture transaction by the [January 27, 2017] end

date.”     Defendant Pessina’s statements were therefore materially false and

misleading and, as the Court found in denying Defendants’ motion to dismiss in the

Class Action “[a]t a time when approval of the transaction may have been

legitimately in doubt, the Walgreens Defendants’ statements alluded to secret

knowledge that created a false sense of security.”

         105. On April 5, 2017, Walgreens filed the 2Q2017 10-Q. On the 2Q2017

Earnings Call later that day, Defendant Fairweather told investors that Walgreens

“continued to work hard to secure regulatory clearance for the Rite Aid transaction

. . . .” Defendant Pessina added that Walgreens was “returning an element of value

of the shareholders through our new share buyback program without undermining




                                         -49-
       Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 53 of 74




our intention to [profitably] deleverage the company following the closing of the

proposed Rite Aid acquisition.”

      106. Defendant Pessina went on to state:

            Turning to Rite Aid. I am still optimistic that we will bring
            this deal to a successful conclusion. But there is no doubt
            that the process of getting clearance for the transaction is
            taking longer than we expected. We are constantly and
            currently collaborating with FTC, Rite Aid and Fred's to
            get the necessary approvals and close the transaction. At
            the same time, we are working to be in a position to certify
            compliance. We believe that we can achieve this in the
            coming weeks and are still working toward our revised
            time table to obtain a clearance by the end of July. The
            changes to the deal that we agreed in January
            demonstrate our absolute commitment to ensure all
            transactions meet our demanding financial and strategic
            requirements while allowing us the ability to address any
            reasonable demand that may be made of us in obtaining
            regulatory approval.
      107. An analyst then asked Defendant Pessina “where exactly aren't you and

the FTC seeing eye to eye? And then I'm curious, do you think the deal can get

approved given the current configuration of the FTC? Or does there need to be more

commissioners added in order to gain approval?” Defendant Pessina responded:

            Well, as I said, I am still positive on this deal. I believe
            that we have a strong argument for -- to defend this deal.
            I cannot comment on the organization of the FTC. It will
            be up to them to decide whether they have enough people
            or not to judge on the quality of this deal. We are doing
            what we can with – together with Rite Aid and Fred's. We
            are collaborating very well with the FTC. And as I said,
            we are preparing our facts to be ready to certify
            compliance, if we will decide to do so.


                                        -50-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 54 of 74




      108. As the Court has already found in denying Defendants’ motion to

dismiss in the Class Action, Defendant Pessina’s statements, which caused Rite Aid

common stock to trade at artificially inflated prices, were materially false and

misleading and could have misled a reasonable investor into thinking that the review

process with the FTC was progressing better than it was. It was misleading for

Defendant Pessina to express the same high level of confidence about the Merger

obtaining regulatory approval based on his inside knowledge of the FTC’s review.

Among other things: (i) Rite Aid and Walgreens had already agreed to divest

additional stores and again extend the Merger Agreement’s End Date from January

27, 2017, until July 31, 2017, in order to obtain regulatory approval from the FTC;

(ii) the FTC told Rite Aid and Walgreens that there were certain geographic areas of

interest that could suffer anti-competitive effects as a result of the Merger; (iii) Rite

Aid and Walgreens were still working with the FTC and attempting to address their

concerns regarding the divestiture agreement with Fred’s; and (iv) Rite Aid and

Walgreens had still not substantially complied with the FTC’s Second Request,

which had been outstanding for almost a year-and-a-half. Defendant Pessina’s

statements were therefore materially false and misleading and, as the Court found in

denying Defendants’ motion to dismiss in the Class Action “[a]t a time when

approval of the transaction may have been legitimately in doubt, the Walgreens




                                          -51-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 55 of 74




Defendants’ statements alluded to secret knowledge that created a false sense of

security.”

                ADDITIONAL ALLEGATIONS OF SCIENTER
      109. Plaintiff repeats and re-alleges each and every paragraph contained

above as if set forth herein.

      110. As the Court has already found in denying Defendants’ motions to

dismiss in the Class Action, Defendants Pessina and Fairweather acted with scienter

with respect to the materially false and misleading statements set forth above

because they knew, or at the very least recklessly disregarded, that those statements

were false when made.

      111. During the relevant period, Defendant Pessina was Walgreens’

Executive Vice Chairman and CEO and Defendant Fairweather was Walgreens’

Executive Vice President and Global CFO. By virtue of their responsibilities and

activities in these positions, Defendants Pessina and Fairweather were privy to, and

participated in, the fraudulent conduct described herein. As Walgreens’ most senior

executives during the relevant time period, Defendants’ scienter is imputable to

Walgreens.

      112. If the Merger obtained regulatory approval, Walgreens would have

increased its number of stores by 55% and overtaken CVS as the largest retail drug

store chain in the United States, both in terms of revenue and number of stores. The



                                        -52-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 56 of 74




FTC’s review of the Merger therefore impacted a critical part of Walgreens’ core

business. Because of that, Defendants Pessina and Fairweather would have had

robust knowledge of the progress and likely outcome of the FTC’s review of the

Merger at any point in time.

      113. As the Court has already found in denying Defendants’ motions to

dismiss in the Class Action, “[g]iven what Defendants knew or should have known

[about the merger’s “looming failure”] . . . Defendants were at least reckless” in

expressing the same high level of confidence about the Merger obtaining regulatory

approval and dismissing news articles to the contrary based on their inside

knowledge of the FTC’s review.

      114. Before making the misrepresentations on October 20, 2016, Defendants

knew about, or recklessly disregarded, the progress and likely outcome of the FTC’s

review of the Merger at that point. Defendants and Weil had been working with the

FTC for nearly a year to address its concerns about the Merger. The FTC had made

several requests for information and documentary material and had “extensive

discussions” with Weil regarding “the merits of the transaction, the proposed

synergies and potential remedies, including the potential divestiture of retail stores.”

The FTC had also identified certain geographic areas of interest that could suffer

anti-competitive effects as a result of the Merger and would therefore need to be

remediated before the Merger could obtain regulatory approval.                Although



                                         -53-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 57 of 74




Walgreens had begun formulating a divestiture plan and negotiating with potential

purchasers for some or all of the divestiture assets, as of October 18, 2016, “[n]o

divestiture transaction had been entered into yet, and [Walgreens] believed the

parties still needed to make substantial progress with multiple potential buyers in

order to determine the best path forward.” Rite Aid and Walgreens were therefore

forced to extend the Merger Agreement’s End Date from October 27, 2016, until

January 27, 2017, “in order to provide additional time to obtain FTC approval and

close the transaction.” Rather than provide investors with a truthful update about

the progress and likely outcome of the FTC’s review, Defendant Pessina – as stated

by the Court in denying Defendants’ motion to dismiss in the Class Action –

“express[ed] unwavering confidence that the merger would pass FTC review under

the terms of the Original Merger Agreement. He disputed skeptical news reports,

questioning their sources and implying that Defendants had access to inside

information.”

      115. Before making the misrepresentations on November 17, 2016,

Defendants similarly knew about, or recklessly disregarded, the progress and likely

outcome of the FTC’s review of the Merger at that point. Although nearly a month

had gone by since Defendants extended the Merger Agreement’s End Date, the

Merger was no closer to obtaining regulatory approval. Walgreens was still in

negotiations with three potential purchasers, and the FTC had met with each of them



                                       -54-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 58 of 74




only recently to discuss their “suitability as a potential purchaser of the divestiture

assets” and their “plans to transition to a full operation of the divestiture assets from

Rite Aid.” With just two-and-a-half months until the Merger Agreement’s End Date,

Walgreens had still not selected a potential purchaser or presented a divestiture

agreement to the FTC for its review and approval – necessary prerequisites to

obtaining regulatory approval of the Merger. Rather than provide investors with a

truthful update about the progress and likely outcome of the FTC’s review,

Defendant Fairweather – as stated by the Court in denying Defendants’ motion to

dismiss in the Class Action – “made assurances that the FTC would approve the

merger” and “took issue with the way it had been reported in the news.” Gradwell

similarly told investors that “Defendants knew what they had to do to pass FTC

review” based on the “clarity” they had received from the FTC. “Gradwell again

implied that Defendants had access to inside information from the FTC when he

denied that the agency had any ‘blocking rationale.’”

      116. Before making the misrepresentations on January 5, 2017, Defendants

knew about, or recklessly disregarded, the progress and likely outcome of the FTC’s

review of the Merger at that point. Despite there being only a few weeks to go until

the Merger Agreement’s End Date, Defendants had only recently entered into the

divestiture agreement with Fred’s and submitted the agreement to the FTC for its

review and approval. The FTC was therefore still in the midst of analyzing the



                                          -55-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 59 of 74




proposed divestiture agreement, requesting “substantial” documents from Rite Aid

and Walgreens related to the Merger, and serving subpoenas on members of Fred’s

management. Indeed, because it was becoming increasingly unlikely that the

Merger would obtain regulatory approval by the January 27, 2017 End Date, Rite

Aid began privately discussing its future as a stand-alone company. Rather than

provide investors with a truthful update about the progress and likely outcome of the

FTC’s review, Defendant Pessina – as stated by the Court in denying Defendants’

motion to dismiss in the Class Action – “reiterated that the merger would prevail.

He also denied that Walgreens had a ‘Plan B’ in case the FTC ultimately decided not

to approve the merger.     A backup plan was unnecessary, Defendant Pessina

maintained, because Walgreens had a ‘very good relationship with the people of the

FTC.’” Notwithstanding the fact that Defendant Pessina had just told investors, the

day before, that he was confident in the Merger and that there was no “Plan B,” Jones

Day informed Rite Aid on January 6, 2017, that, in its opinion “the FTC would not

recommend approval of the divestiture transaction by the end date.”

      117. Finally, before making the misrepresentations on April 5, 2017,

Defendants knew about, or recklessly disregarded, the progress and likely outcome

of the FTC’s review of the Merger at that point. On January 29, 2017, Rite Aid and

Walgreens amended the Merger Agreement to provide for the divestiture of

additional stores and to extend the End Date from January 27, 2017, until July 31,



                                        -56-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 60 of 74




2017, “in order to allow the parties additional time to obtain regulatory approval.”

Despite having this additional time, it was still unlikely that the FTC would approve

the Merger by the new End Date. Indeed, as of April 5, 2017, Rite Aid and

Walgreens had not yet even substantially complied with the FTC’s Second Request,

which had been outstanding for almost a year-and-a-half. Rather than provide

investors with a truthful update about the progress and likely outcome of the FTC’s

review, Defendant Pessina – as stated by the Court in denying Defendants’ motion

to dismiss in the Class Action – “conveyed a renewed confidence in the merger’s

success given the revisions that had been made. When an analyst on the call noted

points of apparent disagreement between Defendants and the FTC, Defendant

Pessina denied that characterization.”

      118. As noted by the Court in denying Defendants’ motions to dismiss in the

Class Action, the fact that Defendants’ misrepresentations “were made in close

proximity to both the revision of the merger agreement and the ultimate decision to

terminate the merger” provides further evidence of Defendants’ scienter.

      119. Additionally, and as also noted by the Court in denying Defendants’

motions to dismiss in the Class Action, Defendants’ misrepresentations were “made

specifically to counteract reports that the merger may not be approved, making them

more than mere statements of corporate optimism.” This too, provides further

evidence of Defendants’ scienter.



                                         -57-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 61 of 74




      120. In sum, and as stated by the Court in denying Defendants’ motions to

dismiss in the Class Action, “Defendants repeatedly insisted that the merger would

pass regulatory review, while actively contradicting reports to the contrary.

Moreover, Defendants continued to hold the line despite having to revise the

Original Merger Agreement’s terms and adjust the merger’s timeline. Defendants

refused to acknowledge that the merger was rapidly becoming less probable.”

“[O]nce the FTC raised concerns and the original terms of the merger needed to be

revised, one would expect the Walgreens Defendants to soften their aggressively

confident stance. Instead, the Walgreens Defendants seemed to double-down and

disputed reports that the transaction may falter.” “[I]n the end, the merger was

terminated, which was a logical consequence of its downward trajectory.” As the

Court found, these allegations “support an inference of fraudulent intent that is at

least as compelling as any competing inference.”

                     PLAINTIFF’S ACTUAL RELIANCE
      121. Mason managed Plaintiff’s investment in Rite Aid common stock

during the relevant period. Mason made the investment decisions with respect to

Plaintiff’s purchases of Rite Aid common stock. Mason considered Defendants’

high level of confidence about the Merger obtaining regulatory approval, dismissal

of news articles to the contrary, and inside knowledge of the FTC’s review, among

other things, in making such investment decisions.



                                       -58-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 62 of 74




      122. Prior to making the decision to purchase Rite Aid common stock, a

Mason investment analyst actually and justifiably read or heard and relied on (to the

extent such documents or statements had been published or made at the time) the

2016 10-K Earnings Call, Jefferies Healthcare Conference Presentation, 1Q2017

Earnings Call, and 2Q2017 Earnings Call, including the statements concerning

Defendants’ high level of confidence about the Merger obtaining regulatory

approval, dismissal of news articles to the contrary, and inside knowledge of the

FTC’s review.

      123. Mason actually and justifiably relied on the information contained or

relayed in the 2016 10-K Earnings Call, Jefferies Healthcare Conference

Presentation, 1Q2017 Earnings Call, and 2Q2017 Earnings Call (to the extent such

documents or statements had been published or made at the time) in making each

purchase set forth in Exhibit A on behalf of Plaintiff.

                        PRESUMPTION OF RELIANCE
      124. In addition to Plaintiff’s actual reliance, Plaintiff intends to rely upon

the presumption of reliance established by the fraud-on-the-market doctrine in that,

among other things: (i) Defendants made public misrepresentations during the

relevant time period; (ii) the misrepresentations were material; (iii) Rite Aid

common stock traded in an efficient market; (iv) as the Court has already found in

denying Defendants’ motion to dismiss in the Class Action, the misrepresentations



                                         -59-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 63 of 74




alleged would tend to induce a reasonable investor to misjudge the value of Rite Aid

common stock; and (v) Plaintiff purchased Rite Aid common stock between the time

Defendants misrepresented material facts and the time when the true facts were

disclosed, without knowledge of the misrepresented facts.

      125. The market for Rite Aid common stock was open, well-developed, and

efficient at all relevant times. As a result of the aforementioned materially false and

misleading statements, Rite Aid common stock traded at artificially inflated prices

during the relevant period. Indeed, Rite Aid later admitted that its stock price during

the relevant period was “not an accurate reflection of the value of Rite Aid because

such stock price reflected market expectations of the likelihood that the merger

would occur on the terms of the original merger agreement and did not reflect the

value of Rite Aid as an independent company.” The artificial inflation did not begin

to dissipate until the market began to realize the nature and extent of Defendants’

misrepresentations concerning the progress and likely outcome of the FTC’s review

of the Merger.

      126. At all relevant times, the market for Rite Aid common stock was

efficient for the following reasons, among others: (i) Rite Aid filed periodic reports

with the SEC; (ii) Rite Aid common stock met the requirements for listing, and was

listed and actively traded on the New York Stock Exchange; (iii) numerous

investment analysts followed Rite Aid; and (iv) Rite Aid regularly communicated



                                         -60-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 64 of 74




with public investors via established market communication mechanisms, including

through regular disseminations of press releases on the major news wire services and

through other wide-ranging public disclosures, such as communications with the

financial press, securities analysts, and other similar reporting services.

      127. Plaintiff purchased Rite Aid common stock in reliance on the market

price of Rite Aid common stock, which reflected all the information in the market,

including Defendants’ misstatements.

                                LOSS CAUSATION
      128. As a series of partial but inadequate disclosures were issued partially

correcting the prior false and/or misleading statements concerning the progress and

likely outcome of the FTC’s review of the Merger, as detailed above in paragraphs

87-88 and 90-91, the price of Rite Aid stock declined precipitously and Plaintiff was

damaged.

      129. Defendants’ wrongful conduct, as alleged herein, directly and

proximately caused the economic losses suffered by Plaintiff. During the time that

Plaintiff purchased Rite Aid common stock, as set forth in Exhibit A, the market

price of Rite Aid common stock was artificially inflated as a direct result of

Defendants’ materially false and misleading statements.

      130. On June 9, 2017, various news outlets, including Bloomberg, Reuters,

and the Financial Times reported that the FTC was leaning towards denying the



                                         -61-
         Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 65 of 74




Merger and preparing to recommend that a lawsuit be filed to block it. Rite Aid’s

stock dropped 15% in response to this partial disclosure, from a closing price of

$3.53 per share on June 8, 2017, to a closing price of $3.00 per share on June 9,

2020.

        131. On June 29, 2017, Rite Aid and Walgreens each separately announced

that they had agreed to terminate the Amended Merger Agreement and had instead

entered into the Asset Purchase Agreement. According to Rite Aid’s press release,

“[t]he decision to terminate the merger agreement follows feedback received from

the Federal Trade Commission (‘FTC’) that led the company to believe that the

parties would not have obtained FTC clearance to consummate the merger.” The

parties further announced the divestiture agreement with Fred’s would also be

terminated and that Walgreens would pay Rite Aid a $325 million fee in connection

with the termination of the Amended Merger Agreement.

        132. Rite Aid’s stock plummeted nearly 27% in response to this partial

disclosure, from a closing price of $3.93 per share on June 28, 2017, to a closing

price of $2.89 per share on June 29, 2017.

        133. The fallout from Rite Aid and Walgreens’ termination of the Amended

Merger Agreement and execution of the Asset Purchase Agreement continued over

the next few days. On July 3, 2017, Forbes published a lengthy article detailing the

history of the Merger and what was next for Rite Aid and Walgreens. Various news



                                       -62-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 66 of 74




outlets, including Chain Drug Review and the Motley Fool, also reported that,

contrary to Defendants’ assurances on the 3Q2017 Earnings Call, obtaining

regulatory approval of the Asset Purchase Agreement was not a sure thing. Chain

Drug Review, for example, stated that the Walgreens-Rite Aid “merger remains a

work in progress, with increasing indications that it will not happen.”

      134. Rite Aid’s stock dropped nearly 9% on this news, from a closing price

of $2.95 per share on June 30, 2017, to a closing price of $2.69 per share on July 3,

2017. Rite Aid’s stock continued to fall on July 5, 2017, and July 6, 2017, from this

news, from a closing price of $2.69 per share on July 3, 2017, to a closing price of

$2.36. Overall, the continued fallout from Rite Aid and Walgreens’ termination of

the Amended Merger Agreement and news about the Asset Purchase Agreement

potentially not obtaining regulatory approval caused Rite Aid stock to drop 20%

between July 3, 2017, and July 6, 2017.

      135. The above partial corrective disclosures also reflect a materialization of

foreseeable risks that Defendants concealed through their materially false and

misleading statements.

      136. Defendants sought to reassure investors about the Merger by expressing

the same high level of confidence about it obtaining regulatory approval and

dismissing news articles to the contrary based on their inside knowledge of the

FTC’s review.      In making these representations, Defendants concealed the



                                          -63-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 67 of 74




foreseeable risk that the FTC would not in fact approve the Merger by the July 31,

2017 End Date. As investors began to learn the truth regarding the progress and

likely outcome of the FTC’s review of the Merger, that foreseeable risk gradually

materialized, causing Rite Aid’s stock price to decline as detailed above.

      137. Indeed, as the Court found in denying Defendants’ motion to dismiss

in the Class Action, “Defendants refused to acknowledge that the merger was rapidly

becoming less probable. And in the end, the merger was terminated, which was a

logical consequence of its downward trajectory.”

                               NO SAFE HARBOR
      138. As the Court has already found in denying Defendants’ motion to

dismiss in the Class Action, the statutory safe harbor provided for forward-looking

statements under certain circumstances does not apply to any of the materially false

and misleading statements pleaded in this Complaint. The specific statements

pleaded herein were not “forward-looking statements” nor were they identified as

“forward-looking statements” when made. Nor was it stated with respect to any of

the statements forming the basis of this Complaint that actual results “could differ

materially from those projected.” To the extent that any of the statements pleaded

herein were forward-looking statements, there were no meaningful cautionary

statements identifying important factors that could cause actual results to differ

materially from those in the forward-looking statements. Alternatively, to the extent



                                        -64-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 68 of 74




that the statutory safe harbor does apply to any forward-looking statements pleaded

herein, Defendants are nevertheless liable for those materially false and misleading

statements because at the time each of the forward-looking statements was made,

the particular speaker knew that the particular forward-looking statement was false

and/or the forward-looking statement was authorized and/or approved by an

executive officer at Walgreens who knew that the particular forward-looking

statement was false when made.

                            FIRST CAUSE OF ACTION
               Violations of Section 10(b) of the Exchange Act and
                       Rule 10b-5 Against All Defendants
      139. Plaintiff repeats and re-alleges each and every paragraph contained

above as if fully set forth herein.

      140. This cause of action is brought against Defendants Walgreens, Pessina,

and Fairweather for violations of Section 10(b) of the Exchange Act, 15 U.S.C. §

78j, and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.

      141. Defendants Walgreens, Pessina, and Fairweather both directly and

indirectly used the means and instrumentalities of interstate commerce in the United

States to make the materially false and misleading statements alleged herein to: (i)

deceive the investing public, including Plaintiff, as alleged herein; (ii) artificially

inflate and maintain the market price of Rite Aid common stock; and (iii) cause

Plaintiff to purchase Rite Aid common stock at artificially inflated prices. In


                                         -65-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 69 of 74




furtherance of this unlawful scheme, plan, and course of conduct, Defendants

Walgreens, Pessina, and Fairweather took the actions set forth above.

      142. Defendants Walgreens, Pessina, and Fairweather both directly and

indirectly: (i) employed devices, schemes, and artifices to defraud; (ii) made untrue

statements of material fact; and (iii) engaged in acts, practices, and a course of

business that operated as a fraud and deceit on the purchasers of Rite Aid common

stock in an effort to artificially inflate and maintain the market prices for Rite Aid

common stock in violation of Section 10(b) of the Exchange Act and Rule 10b-5.

      143. By virtue of their high-level positions at Walgreens, Defendants

Pessina and Fairweather were authorized to make public statements, and made

public statements, on Walgreens’ behalf. These senior executives were privy to and

participated in the creation, development, and issuance of the materially false and

misleading statements alleged herein, and/or were aware of Walgreens’ and their

own dissemination of information to the investing public that they recklessly

disregarded was materially false and misleading.

      144. Defendants Walgreens, Pessina, and Fairweather acted with knowledge

or reckless disregard for the truth of the misrepresented facts alleged herein, in that

they failed to ascertain and disclose the facts, even though such facts were known or

readily available to them. Defendants Walgreens’, Pessina’s, and Fairweather’s

material misrepresentations were done knowingly and/or recklessly, and had the



                                         -66-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 70 of 74




effect of concealing the truth with respect to the progress and likely outcome of the

FTC’s review of the Merger from the investing public. By concealing these material

facts from investors, Defendants Walgreens, Pessina, and Fairweather supported the

artificially inflated price of Rite Aid common stock.

      145. The dissemination of the materially false and misleading information,

as set forth above, artificially inflated the market price of Rite Aid common stock.

In ignorance of the fact that the market prices were artificially inflated, and relying

directly or indirectly upon the materially false and misleading statements made by

Defendants, and upon the integrity of the market in which Rite Aid’s common stock

trades, or upon the absence of material adverse information that was recklessly

disregarded by Defendants, but not disclosed in public statements by Defendants,

Plaintiff purchased Rite Aid common stock at artificially inflated prices. As a series

of partial but inadequate disclosures were issued, the price of Rite Aid common stock

substantially declined.

      146. At the time of the material misrepresentations alleged herein, Plaintiff

was ignorant of their falsity, and believed them to be true. Had Plaintiff known the

truth with respect to the progress and likely outcome of the FTC’s review of the

Merger, which was concealed by Defendants, Plaintiff would not have purchased

Rite Aid common stock, or if it had purchased such common stock, it would not

have done so at the artificially inflated prices that it paid.



                                           -67-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 71 of 74




      147. By virtue of the foregoing, Defendants Walgreens, Pessina, and

Fairweather violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder.

      148. As a direct and proximate result of Defendants Walgreens’, Pessina’s,

and Fairweather’s wrongful conduct, Plaintiff has suffered damages in connection

with its transactions in Rite Aid’s common stock.

      149. Taking into account, inter alia, the tolling of the limitations period by

the filing of the class action complaints against Defendants in the Class Action,

Plaintiff has brought this claim within two years of discovery of the violations

alleged herein, and within five years of the violations alleged herein. Consequently,

this action is timely.

                          SECOND CAUSE OF ACTION
                  Violations of Section 20(a) of the Exchange Act
                   Against Defendants Pessina and Fairweather
      150. Plaintiff repeats and re-alleges each and every paragraph contained

above as if set forth fully herein.

      151. This cause of action is asserted against Defendants Pessina and

Fairweather and is based upon Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

      152. Each of Defendants Pessina and Fairweather was a controlling person

of Walgreens within the meaning of Section 20(a) of the Exchange Act.




                                        -68-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 72 of 74




      153. By virtue of their high level positions, and their ownership and

contractual rights, substantial participation in, and/or awareness of, the FTC’s

review of the Merger and/or knowledge or reckless disregard of the materially false

and misleading statements disseminated to the investing public, Defendants Pessina

and Fairweather had the power to influence and control, and did in fact influence

and control, directly or indirectly, the decision-making of Walgreens.

      154. Defendants Pessina and Fairweather were provided with or had

unlimited access to copies of Walgreens’ press releases, scripts, and other statements

alleged herein to be materially false and misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements

or cause the statements to be corrected. In particular, Defendants Pessina and

Fairweather each had direct and supervisory involvement in the day-to-day

operations of Walgreens, and therefore are presumed to have had the power to

control or influence the particular false and misleading statements giving rise to the

securities violations alleged herein.

      155. Defendants Pessina and Fairweather culpably participated in

Walgreens’ violation of Section 10(b) and Rule 10b-5 with respect to the First Cause

of Action.

      156. By reason of the conduct alleged in the First Cause of Action,

Walgreens is liable for violations of Section 10(b) of the Exchange Act and Rule



                                         -69-
          Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 73 of 74




10b-5 promulgated thereunder, and Defendants Pessina and Fairweather are liable

pursuant to Section 20(a) based on their control of Walgreens.

      157. Defendants Pessina and Fairweather are liable for the aforesaid

wrongful conduct, and are liable to Plaintiff for the substantial damages suffered in

connection with its purchases of Rite Aid common stock.

      158. Taking into account, inter alia, tolling of the limitations period by the

filing of the class action complaints against Defendants in the Class Action, Plaintiff

has brought this claim within two years of discovery of the violations alleged herein,

and within five years of the violations alleged herein. Consequently, this action is

timely.

                             PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests relief and judgment, as follows:

              a.    Awarding compensatory damages against Defendants for all

damages sustained as a result of Defendants’ wrongdoing, in an amount to be proven

at trial, including pre-judgment and post-judgment interest thereon;

              b.    Awarding Plaintiff its attorneys’ fees and costs; and

              c.    Such other and further relief as the Court may deem just and

proper.

                                 JURY DEMAND
      Plaintiff hereby demands a trial by jury as to all issues so triable.



                                         -70-
        Case 1:20-cv-02304-JEJ Document 1 Filed 12/08/20 Page 74 of 74




Dated: December 8, 2020

                            Respectfully submitted,
                            KLEHR HARRISON
                            HARVEY BRANZBURG LLP

                       By: /s/ William J. Clements
                           William J. Clements
                           (Pa. I.D. No. 86348)
                           1835 Market Street, 14th Floor
                           Philadelphia, PA 19103
                           Ph (215) 569-2700
                           Fax (215) 568-6603
                           wclements@klehr.com
                           Local Counsel for Plaintiff2

                            Of Counsel:

                            Lawrence M. Rolnick (pro hac vice motion to be filed)
                            Marc B. Kramer (pro hac vice motion to be filed)
                            Michael J. Hampson (pro hac vice motion to be filed)
                            Nicole T. Castiglione (pro hac vice motion to be filed)
                            ROLNICK KRAMER SADIGHI LLP
                            1251 Avenue of the Americas
                            New York, NY 10020
                            Tel. 212.597.2800
                            lrolnick@rksllp.com
                            mkramer@rksllp.com
                            mhampson@rksllp.com
                            ncastiglione@rksllp.com




2
  Michael K. Coran and Glenn A. Weiner, Esquires, of this firm will also be entering
their appearance as counsel for Plaintiff once they are admitted to this Court.

                                       -71-
